DETAILED ACTION
RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7-29-2021 has been entered into the record.  Claims 1-35, 37 and 46-51 have been cancelled.  Claims 36, 38, 42-45 and 52-75 are pending.  Claims 36, 38 and 52-75 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 42-45 drawn to an invention nonelected without traverse. 

Rejections Withdrawn
The prior art rejections are withdrawn and recast in view of the extensive amendment to the claims.
The rejections under 112(a) and 112(b) are withdrawn in view of the amendment or cancellation of the claims. 

New Rejections Based on Amendment
Claims  36, 38, 52-55, 58-67, 71-75 are rejected under 35 U.S.C. 103 as being unpatentable over of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) in view of Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363).   
Bluebird Bio Inc teaches genetically engineered CD37 specific redirected immune effector cells expressing a chimeric antigen receptor (CAR) comprising and antigen binding domain derived from an antibody, a single chain antibody or portion thereof that binds CD37 (see abstract).  Bluebird Bio Inc teach that immune effector cells comprises T cells, natural killer cells (NK) CD1 restricted NKT cells )(page 1, lines 14-25) wherein the anti-CD37 CAR redirect these effector cells to specifically bind and to kill CD37-expressing target cells.  Bluebird Bio Inc specifically discloses T lymphocytes and in particular cytotoxic T cells (CD8+) and helper T cells (CD4+) as an immune effector cells (see page 31, line 24 to page 32, line 4 and page 33-34).   

    PNG
    media_image1.png
    254
    595
    media_image1.png
    Greyscale
as set forth in Figure 1 where SP is a signal peptide (i.e. plasma membrane targeting sequence), an extracellular domain comprising a scFv that binds CD37, hinge, transmembrane and cytoplasmic signaling domains as identified.  Bluebird Bio Inc teaches that the binding domain of VL and VH regions can be joined together in a single chain and in either orientation (see page 9, lines 26-30).  Bluebird Bio, Inc teach that the chimeric antigen receptors may comprise linker residues between various domains added for appropriate spacing and conformation of the molecule.  For example linker between the VL and VH binding domains of the scFv may be between 1-10 amino acids long.  In other embodiments the linker between any of the domains may be between 1-20 amino acids long.  Such linkers may be flexible on inflexible and include such as glycine polymers, glycine-serine polymers, glycine-alanine polymers etc. (see page 13, 2nd-4th paragraphs) without limitation. The (G4S)4 linker is therefore prima facie obvious over the linkers of Bluebird Bio as it encompasses the recited amino acids within the length limitation.  Bluebird Bio teaches that the binding domain of the CAR is generally followed by a spacer or hinge that moves the antigen binding domain away for the effector cell surface.  The hinge region can be from CD8α and the region may be identical to the wild-type sequence or be altered having up to 30% amino acid changes.  The hinge regions is followed by a transmembrane region that anchors the extracellular binding domain to the plasma membrane and may be that obtained from CD8α.  Bluebird Bio teaches at Tables 1-5 specific nucleotide positions encoding the CD8α hinge and TM.  Bluebird Bio exemplifies at  Tables 3-5 in particular the sequences of pCAR CD37-BZ, 28Z and 28BZ respectively.  Bluebird Bio teaches that the CD8α hinge and transmembrane sequences were used and by means of reference GenBank Accession numbers which are human sequences which meet the limitation 
Nordic Nanovector 2011 teach the sequence of the monoclonal antibody HH1 of the instant specification.  Nordic teaches the VH and VL sequence of SEQ ID NO:1 and 3 respectively and encoding nucleotides of SEQ ID NO:2 and 4 respectively.  The encoding degenerate nucleotide sequences are prima facie obvious over the amino acid sequences. 
Nordic Nanovector 2013 the sequence of the monoclonal antibody HH1 of the instant specification.  Nordic teaches the VH and VL sequence of SEQ ID NO:1 and 3 respectively and encoding nucleotides of SEQ ID NO:2 and 4 respectively.  The encoding degenerate nucleotide sequences are prima facie obvious over the amino acid sequences. Additionally, Nordic Nanovector 2013 teaches chimeric and humanized versions of the HH1 anti-CD37 antibody.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to substitute a scFv comprising the VH and VL sequences of the anti-CD37 murine monoclonal antibody HH1(2011) or a humanized version thereof (2013) for the scFv nucleotide sequence encoding the scFv of Bluebird Bio in any of the –BZ, 28Z or -28BZ anti-CD37 CAR nucleic acid molecules, vectors and immune cells of Bluebird Bio because Bluebird Bio teach that any anti-CD37 scFV can be made for use in the CAR to redirect immune responses to target cells expressing CD37.  The production of the anti-CD37 CAR merely follows typical elements of CARs known to the art and uses an anti-CD37 antibody that is known to the art.  As such, the nucleic acid encoding the CAR is assembled using known elements with known properties having the predicable result of expression of the anti-CD37 .

Claims 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) and Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) as applied to claims 36, 38, 52-55, 58-67, 71-75 above and further in view of June et al (US2014/0227237, published August 14, 2014).
The combination over Bluebird Bio Inc, Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) is set forth supra.  The combination differs by not teaching transient expression of the assembled CAR by using nucleic acid molecule comprising a sequence encoding the CAR polypeptide and wherein the nucleic acid molecule is an RNA molecule.
June et al teach that RNA engineered T cells such that the CAR is expressed for a limited time in a cell (i.e. transient expression), such that the phenotype of the cell returns to teh wild type.  This ensures that the duration of the treatment can be controlled using cells that are transiently transfected with the CAR (see paragraph 92).  June et al teach that Transient, non-integrating expression of the CAR in a cell mitigates concerns associated with permanent and integrated expression of CAR in a cell (see paragraph 135).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the expression of the nucleic acid encoding the anti-CD37 CAR in the T or NK cell as combined supra by transiently expressing the nucleic acid by means of an RNA encoding the CAR in the T or NK cells to provide for redirected cytotoxicity because June et al teach that transient expression is desirable in that it mitigates concerns associated with permanent and integrated expression of the CAR in the cell and Bluebird Bio, Inc. teaches that the anti-CD37 CAR can be maintained transiently or may be a stable introduction.  

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) and Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) as applied to s 36, 38, 52-55, 58-67, 71-75 above and further in view of Antibody Design Laboratory monograph 2014, 6 pages.
The combination of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) and Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) is set forth supra.  The combination differs by not teaching the likder (G4S)4 as a linker between the VL and VH domains of the scFv as combined.
Antibody Design Laboratory Monograph teaches that most of the linker sequences for scFvs are multimers of the pentapeptide G4S and specifically teach the 20 mer (G4S)4 has been used (see “Linker sequence)”.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use any readily available Gly4Ser peptide linker, including (G4S)4 according to Antibody Design Laboratory because Bluebird Bio teach that linkers between the VL and VH domains are convention scFv design components and Antibody Design Laboratory teach that most of the linker sequences for scFv design are G4S multimers.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) in view of Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) as applied to claims 36, 38, 52-55, 58-67 and 71-75 and further in view of Spencer et al (US 2016/0166613 with priority to at least Dec. 14, 2015).   
The combination of Bluebird Bio, Inc. (WO 2014/099671; June 26, 2014; of record) and Nordic Nanovector AS (WO 2011/092295 A2, August 4, 2011; of record) or (Nordic Nanovector AS (WO 2013/088363) is set forth supra.  The combination differs by not teaching the linker KDPK as a linker between the hinge domain and the transmembrane domain.
Spencer et al teach the use of KDPK as a liker between the hinge domain and the transmembrane domain in chimeric antigen receptors at page 103 and 105.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use any readily available peptide linker, including the KDPK linker according to Spencer et al because Bluebird Bio teach that linkers between the various domains are conventional CAR design components and Spencer et al teach that most of the linker sequence of KDPK can be used to link the hinge and transmembrane domains of a CAR.

Answer to Applicant’s Arguments
.

Status of Claims
All claims stand rejected.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patricia Duffy/Primary Examiner, Art Unit 1645